It is contended that this court overlooked certain identifications of the check stub-book and of the copy of the bank statement, which were offered in evidence and excluded by the court. As to the stub-book it appears that Mr. Poole testified that he had a check stub-book of the Lowry National Bank and said "I will state that is Mr. Quillian's stub-book of the Lowry National Bank. I am familiar with Mr. Quillian's handwriting." Other evidence showed that during the period in controversy the funds of the estate were deposited in the First National Bank which was "the successor" of the Lowry National *Page 481 
Bank. In the motion for new trial it is claimed that the book offered was "the original stub check-book of the estate," without stating that it was the book about which Mr. Poole had testified or that it was of the First National Bank in which the funds were deposited. Without explanation, this was not sufficient identification. There is no evidence that a record of the checks drawn on the First National Bank was made on the Lowry National stub-book. Other reasons might be given why it was not error to exclude the stub-book.
As regards the bank statement offered in evidence, there is no connection in the evidence between it and the statement as to which Mr. Poole testified that he had an agreement with opposing counsel that it was a copy of the bank statement of the estate of Lena A. Tuck. The statement offered in evidence should have been identified as the one about which he had the agreement. If the agreement had been in writing on or attached to the statement that would have identified it. Moreover agreements between counsel to be recognized must be in writing. The statement tendered in evidence simply gave dates and amounts of deposits and withdrawals, the payees of checks not being named. Thus it does not appear how the statement could have accounted for the disbursements. This could have been done only by the canceled checks or other vouchers or by direct testimony.
Rehearing denied. Sutton and Felton, JJ., concur.